Farmout Agreement “North Semitropic Prospect” This Farmout Agreement (“FOA”), when accepted and agreed to by the under­signed parties, shall set forth the terms, conditions and covenants under which Transco Oil & Gas, Inc., here­inafter referred to as "Farmor" and those entities listed on the signature page, hereinafter referred to collec­tively as "Farmee”, shall pursue the exploration and development of the North Semitropic Prospect Area. In consideration of the mutual terms and covenants provided in this FOA, Farmor and Farmee agree as follows: 1. Farmor is the owner of certain Oil & Gas Leases covering +/-2,390 net acres located in Kern County, California and more specifically set out in the attached Exhibit “A” and the Lease Schedule. This FOA is a binding agreement and is entered into by the parties concurrently with the industry model form Joint Operating Agreement (JOA), attached as Exhibit “B” and covering the operations to be conducted on the North Semitropic Prospect. The specific intent of Farmor in granting this Farmout Agreement is to cause the drilling of the first test well to exploit the productive potential of two (2) specific target horizons, the fractured Monterey Shale at +/- 10,000 ft. estimated vertical depth and the Freeman Jewett/Vedder Sand at +/- 14,000 ft. estimated vertical depth. The operations for drilling and testing shall be conducted as per the AFE & Drilling Program attached to the JOA as Exhibit “H” and are subject to change by the Operator. 2. Property subject to this FOA is described on Exhibit “A” attached hereto and hereby made apart of this FOA, as well as the Lease Schedule. Also described on Exhibit “A” is the Area of Mutual Interest (AMI) between Farmor and Farmee. The current Net Leasehold Acreage is +/- 2,390. The net leasehold is subject to updates as additional leases are acquired within the AMI. Subsequent to executing this FOA, Farmee shall be responsible for 100% of the costs to acquire new leases within the AMI as initiated by the Operator as well as all delay rentals. 3. Farmor and Farmee agree that Farmor and/or its assignees including Farmor’s originating geologist will collectively retain the specified 6% Overriding Royalty Interests (ORRI) and 15% Back-In Working Interests (BIWI) as set out in Exhibit “A”. Said ORRI and BIWI shall cover the current Leaseholds, future Leaseholds and all Lands within the AMI as set out in the attached Exhibit “A”. The ORRI shall be free and clear of any and all costs for lease acquisitions, drilling, completions, operating, re-works, etc. and shall receive their specific ORRI percentage of gross revenues based on 100% of production sales. Farmor’s 15% WI shall have the option, on a well by well basis, to participate on a follow up well or maintain the 15% BIWI which shall be on a per well basis and after payout of all new lease acquisitions, hard drilling & completion costs and well operating costs. 4. Transco Oil & Gas, Inc. or its appointee shall be the initial Operator and will deliver to the drilling partners a 77.00% Net Revenue Interest (NRI) on the drill site acreage. Farmee collectively will earn 100% Working Interest in the first test well Before Pay Out (BPO), to become an 85% Working Interest After Pay Out (APO) on a per well basis. Farmee shall be responsible for 100% of the prospect acquisition, estimated drilling, testing and completion cost for the first test well, T.D. +/- 14,000 ft. (Monterey & FJ/Vedder test). 5. Originating Geologist Fee: $10,000 on follow up wells includes updating all geology/geophysical interpretations based on new data acquired from previous wells. Also well site geology/geophysics during drilling and completion operations. 6. Estimated costs for the first test well. Prospect Acquisition: $ 537,750 +/- $225 / acre for GG&L + OH Drilling 14,000’: 1,500,000 * Variable Costs, as per current AFE. Completion: 900,000 * Completion in FJ/Vedder. *See attached AFEs, subject to change. $2,937,750 Transco
